This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
     Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
     also note that this electronic memorandum opinion may contain computer-generated errors or other
     deviations from the official paper version filed by the Court of Appeals and does not include the
     filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellant,

 4 v.                                                                                  NO. 31,242

 5 JOSEPH MARTINEZ,

 6          Defendant-Appellee.

 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Denise Barela Shepherd, District Judge

 9   Gary K. King, Attorney General
10   Margaret McLean, Assistant Attorney General
11   Joel Jacobsen, Assistant Attorney General
12   Santa Fe, NM

13 for Appellant

14 Bregman & Loman, P.C.
15 Eric Loman
16 Albuquerque, NM

17 for Appellee

18                                 MEMORANDUM OPINION

19 VANZI, Judge.
 1        The State appeals from a district court’s order suppressing the evidence

 2 discovered from a warrantless search of Defendant’s home and suppressing statements

 3 made by Defendant and an alleged victim. We issued a notice of proposed summary

 4 disposition, proposing to affirm. Defendant filed a memorandum in support. The

 5 State filed a response, indicating that it does not wish to pursue the issues contained

 6 in the docketing statement. [Response 1-4] Instead, the State asks this Court to limit

 7 the effect of the order suppressing the alleged victim’s statements on the victim’s right

 8 to freely testify in any future proceeding. [Response 5-10] For the reasons that follow,

 9 we deny the State’s request and affirm.

10        The State does not contend that the alleged victim’s testimony was wrongfully

11 excluded, as it did in its docketing statement. [DS 6] Rather, the State complains that

12 the suppression order is ambiguous with regard to the basis for suppressing the alleged

13 victim’s testimony and, therefore, may “become a source of vexatious and difficult

14 litigation.” [Response 6] The State asks us to prevent the possibility that res judicata

15 or collateral estoppel principles could limit the victim’s right to provide testimony in

16 future proceedings against Defendant. [Response 7-10]

17        These matters were not raised in the district court and, therefore, are not

18 properly before us on appeal. See In Re Aaron L., 2000-NMCA-024, ¶ 10, 128 N.M.

19 641, 996 P.2d 431 (stating that, on appeal, the reviewing court will not consider issues


                                               2
 1 not raised in the trial court unless the issues involve matters of fundamental error).

 2 Moreover, the State’s request in effect asks this Court to issue an advisory opinion

 3 “that would have no practical effect on the current litigation . . . and resolve a

 4 hypothetical situation that may or may not arise.” City of Sunland Park v. Harris

 5 News, Inc., 2005-NMCA-128, ¶ 50, 138 N.M. 588, 124 P.3d 566 (internal quotation

 6 marks and citation omitted). We deny the State’s request.

 7        For the reasons stated in our notice, we affirm the district court’s suppression

 8 of the evidence.

 9        IT IS SO ORDERED.


10                                         __________________________________
11                                         LINDA M. VANZI, Judge

12 WE CONCUR:



13 _________________________________
14 JAMES J. WECHSLER, Judge



15 _________________________________
16 JONATHAN B. SUTIN, Judge




                                              3